Per Curiam.
Defendant Charlie Akers pled guilty and was convicted of assault with intent to rape contrary to MCLA § 750.85 (Stat Ann 1962 Rev § 28.280). On appeal, he contends that the trial court did not sufficiently inquire into the nature of the defendant’s plea of guilty to warrant the acceptance of the plea and that said plea was not freely *650and voluntarily made. The appellee has filed a motion to affirm pursuant to GCR 1963, 817.5(3).
A review of the plea and sentencing transcript reveals that the defendant’s contentions are without merit. It is manifest that the requirements of GCR 1963, 785.3(2) and MOLA § 768.35 (Stat Ann 1954 Rev § 28.1058) were satisfied.
Defendant has not shown that there was a miscarriage of justice with respect to the acceptance of a guilty plea. People v. Winegar (1968), 380 Mich 719. The questions presented here on appeal are unsubstantial and require no argument or formal submission.
The motion to affirm the defendant’s conviction is granted.